DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 28-36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/13/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 10-12, 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20120328200 A1 Liu; Limin et al. (hereafter Liu), and further in view of US 20090034874 A1 Miller; Gavin S. P. (hereafter Miller).
Regarding claim 1, Liu discloses A computer-implemented method for compressing video (i.e.Fig.1), the method comprising: partitioning a set of video frames into two subsets of different types of frames, a first type and a second type (i.e.Fig.3, [51]); compressing said first type of frames of videos to generate a first representation by a first stage encoder (i.e.Fig.2 encoder 220); and compressing said second type of frames of video to generate a second representation that only contains soft edge information by a second stage encoder (i.e.Fig.2 coder 260, [51], [62], [100], wherein non-key frames are represented by metadata, and there is lost edge information at the non-key frame due to the high frequency contents of the non-key frames are lost during the downsampling, thereby the lost edge is the soft edge).
Liu fails to disclose said soft edge information comprises multilevel edge maps.
However, Miller teaches soft edge information comprises multilevel edge maps (i.e.[04], [28], [56]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the computer-implemented method for compressing video disclosed by Liu to include the soft edge information comprises multilevel edge maps of Miller, in order to improve the overall realism of an image, as identified by Miller (i.e.[04]).

Regarding claims 3, 12, 21, Liu discloses The method as recited in claim 2, wherein encoding performed by said second stage encoder comprises: performing downsampling of said reconstructed first type of frames and said second type of frames to generate a compressible representation (i.e.[12]).
Regarding claim 10, see the rejection for claim 1.
Regarding claim 19, see the rejection for claim 1. Liu further discloses a memory for storing a computer program for compressing video; and a processor connected to the memory, wherein the processor is configured to execute the program instructions of the computer program (i.e.[103]).
Claims 4, 13, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu, in view of Miller, and further in view of US 20110243470 A1 NOGUCHI.
Regarding claims 4, 13, 22, NOGUCHI teaches The method as recited in claim 3, wherein encoding performed by said second stage encoder further comprises: performing a soft edge detection of said compressible representation to generate a quantized frame of a soft edge map at a particular quantization level, wherein said soft edge map comprises a map of multilevel edges (i.e.[17]-[18], [169]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention having all the references Liu, Miller and NOGUCHI before him/her, to modify the computer-implemented method for compressing video disclosed .
Claims 5, 14, 23, is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu, in view of Miller, and further in view of US 20030108248 A1 Huang, Gen Dow et al. (hereafter Huang).
Regarding claims 5, 14, 23, Huang teaches The method as recited in claim 4, wherein encoding performed by said second stage encoder further comprises: performing a spatio-temporal lossless compression on said soft edge map (i.e.[06]-[07]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention having all the references Liu, Miller and Huang before him/her, to modify the computer-implemented method for compressing video disclosed by Liu to include the teaching in the same field of endeavor of Miller and Huang, in order to improve the overall realism of an image, as identified by Miller (i.e.[04]), provide image/video compression system, method, and implementation for high-speed, high-compression, high-quality, multiple-resolution, versatile, and controllable visual communication system, as identified by Huang (i.e.[03]).
Claims 6-9, 15-18, 24-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu, in view of US 20200059669 A1 NISHI; Takahiro et al. (hereafter Nishi) , and further in view of US 20080226185 A1 Henry.
Regarding claim 6, Liu discloses A computer-implemented method for decompressing a set of video frames partitioned into two subsets of different types of frames, a first type and a second type, the method (i.e.Fig.2) comprising: decoding a first representation to reconstruct said first type of frames using a first stage decoder (i.e.Fig.3 decoder 330, [57]), wherein said 
Liu fails to disclose training a generative model corresponding to a second stage decoder using said first type of frames, said reconstructed first type of frames, and a third representation by using a discriminator employed by a machine learning system, and generating reconstructed first and second types of frames by said generative model using soft edge information after training of said generative model.
However, Nishi teaches training a generative model corresponding to a second stage decoder using said first type of frames (i.e.Fig.20, [64], [343], wherein the decoder 2012 as the second stage decoder uses model trained by GAN, and the decoder is for both first frame (I frame or intra frame) and second frame (B, P frame or inter frame)), said reconstructed first type of frames (i.e.[284], wherein all frames including first type and second type frames is reconstructed after decoder), and a third representation by using a discriminator employed by a machine learning system (i.e.[284]), and Henry teaches generating reconstructed first and second types of frames by said generative model using soft edge information after training of said generative model (i.e.[48]-[50], [186]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention having all the references Liu, Nishi and Herry before him/her, to modify the computer-implemented method for decompressing a set of video frames disclosed by Liu to include the teaching in the same field of endeavor of Nishi and Herry, 
Regarding claims 7, 16, 25, Nishi teaches The method as recited in claim 6 further comprising: generating said reconstructed first and second types of frames by said generative model using said soft edge information and said third representation after training of said generative model (i.e.[500]).
Regarding claims 8, 17, 26, Nishi teaches The method as recited in claim 6, wherein said machine learning system comprises a generative adversarial network (i.e.[26]).
Regarding claims 9, 18, 27, Nishi teaches The method as recited in claim 6 further comprising: combining said reconstructed first and second types of frames generated by said generative model to be displayed to a user (i.e.[520]).
Regarding claim 15, see the rejection for claim 6.
Regarding claim 24, see the rejection for claim 6. Liu further discloses a memory for storing a computer program for decompressing a set of video frames; and a processor connected to the memory, wherein the processor is configured to execute the program instructions of the computer program (i.e.[103]).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20040066981 A1, US 20140122962 A1, US 20150288979 A1, US 20080055124 A1, US 20140122962 A1.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY Y. LI whose telephone number is (571)270-3671.  The examiner can normally be reached on Monday ~ Friday (8:30 AM- 4:30 PM) EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRACY Y. LI/Primary Examiner, Art Unit 2487